Response to Arguments
Applicant’s arguments with respect to claims 13, 14, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 13, 14, and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Takahashi (US 20180278995 A1).
 	Regarding claim 13, Takahashi teaches an application program distribution server (111-113 – see FIG. 1), comprising: 
 	a distribution unit that downloads and distributes an application program to be operated in 3Application No.: 17/263,683 Attorney Docket No.: 12010015US Response to Office Action of May 25, 2022each terminal to each of the terminals for viewing, for viewing a video content and/or an image content for live broadcast or play (providing an application program to each of viewing terminals via a network to be executed for viewing video content - see FIG. 3, 0051, 0065, 0073, 0177-0179, 0229);
	wherein the application program is configured to perform each control such that each of the terminals for viewing that is being operated by downloading and receiving the application program receives the content that is distributed by a content distribution server and displays the content on a display screen (each of viewing terminals executes the application program for display controlling and receives video content provided by server 111 for displaying on a screen - see FIG. 3, 051, 0065, 0073, 0177-0179, 0229); receives user posting information added at a desired display timing of the content by any one of terminals viewing the content from a user posting information distribution server and superimposes the user posting information over the content on the display screen at the display timing (receives comment added at a certain time of the content from one of user devices transmitted from server 113 via server 112 – see 0061 and 0062, and superimposes the user posting information over the content on the display screen at the display timing – see 0099, 0116, and FIG. 9) and allows a display mode of the user posting information inside and outside a specific area of the content that is selected to be different when the specific area of the content is selected, in the terminal for viewing (for instance, displaying comment “There’s an airplane” inside a selected specific area of content 301, e.g., viewing region 312, at viewing terminal associated with viewer who inputs the comment as shown in figure 8 is different as compared to displaying comment “There’s an airplane” outside the selected specific area of content, e.g., viewing region 322, at viewing terminal associated with other viewer as shown in figure 9 – see 0110-0111, 0116-0118 and FIGs. 8-9).
	Regarding claim 14, Takahashi teaches a viewing terminal for viewing a video content and/or an image content for live broadcast or play, the terminal comprising: 
	a content receiving unit (within device 102) that receives the content that is distributed by a content distribution server and displays the content on a display screen (receives video content provided by server 111 to device102 for displaying on a screen - see FIG. 3, 0051, 0073); 
	a user posting information receiving unit (within device 102) that receives user posting information added at a desired display timing of the content by any one of terminals viewing the content from a user posting information distribution server (receives comment added at a certain time of the content from one of user devices transmitted from server 113 via server 112 – see 0061 and 0062), and superimposes the user posting information over the content on the display screen at the display timing (0099, 0116, and FIG. 9); and 
	an area selection unit (within device 102) that receives a selection of a specific area of the content (device 102 receives a selection of a specific area of the content, e.g., viewing region, indicated by guidance target/display image region information – see 0102, 0104, 0105, 0108, 0110, 0111, and 0116), and a display mode of 4Application No.: 17/263,683 Attorney Docket No.: 12010015USResponse to Office Action of May 25, 2022the user posting information inside and outside the selected specific area of the content in the viewing terminal is different (for instance, displaying comment “There’s an airplane” inside the selected specific area of content 301, e.g., viewing region 312, at viewing terminal associated with viewer who inputs the comment as shown in figure 8 is different as compared to displaying comment “There’s an airplane” outside the selected specific area of content 301, e.g., viewing region 322, at viewing terminal associated with other viewer as shown in figure 9 – see 0110-0111, 0116-0118 and FIGs. 8-9).
	Regarding claim 20, see rejection of claim 13. 
Allowable Subject Matter
Claims 11, 12, 15-19, 21-23 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: the prior art fails to teach or fairly suggest the features of a server system, a content viewing method for viewing a video content and/or an image content for live broadcast or play by using a viewing terminal, a distribution method as recited in claims 11, 15, and 19, and a non-transitory computer-readable medium as recited in claims 22 and 23. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGOC K VU whose telephone number is (571)272-7306. The examiner can normally be reached Monday 8:30-5:00 EST; Thursday and Friday: 10-2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NATHAN FLYNN can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NGOC K VU/Primary Examiner, Art Unit 2421